                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
               v.                      )             No. 1:18-cr-169-01/02-JL
                                       )
AIDEN DAVIDSON (a/k/a “Hamed           )             IEEPA Conspiracy
Aliabadi”) (Counts 1-22),              )             (50 U.S.C. § 1705(c))
                                       )             (Count 1)
        and                            )
                                       )             International Money Laundering Conspiracy
BABAZADEH TRADING CO. (a/k/a           )             (18 U.S.C. § 1956(h))
“Babazadeh Hydraulic Trading Group”)   )             (Count 2)
(Counts 1, 2),                         )
                                       )             Smuggling Goods from the United States
       Defendants.                     )             (18 U.S.C. § 554)
                                       )             (Counts 3-11)
                                       )
                                       )             International Money Laundering
                                       )             (18 U.S.C. § 1956(a)(2)(A))
                                       )             (Counts 12-21)
                                       )
                                       )             Unlawful Procurement of Naturalization
                                       )             (18 U.S.C. § 1425(a))
                                       )             (Count 22)
_______________________________________)


                                SUPERSEDING INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                            COUNT 1

  [50 U.S.C. § 1705 – Conspiracy to Violate International Emergency Economic Powers Act]

                                      Introduction

       At all times relevant to this Indictment:

       1.      Through the International Emergency Economic Powers Act (“IEEPA”), 50

U.S.C. §§ 1701-1707, the President of the United States was granted authority to deal with

unusual and extraordinary threats to the national security, foreign policy, or economy of the
United States. 50 U.S.C. § 1701(a). Pursuant to that authority, the President and the executive

branch have issued orders and regulations governing and prohibiting certain activities and

transactions with Iran by U.S. persons or involving items of U.S. origin or exported from the

United States.

       2.        Pursuant to IEEPA, Title 50, United States Code, Section 1705(a), “[i]t shall be

unlawful for a person to violate, attempt to violate, conspire to violate, or cause a violation of

any license, order, regulation, or prohibition issued under this chapter,” and pursuant to Section

1705(c), “[a] person who willfully commits, willfully attempts to commit, or willfully conspires

to commit, or aids or abets in the commission of, an unlawful act described in subsection (a) of

this section shall” be guilty of a crime.

       3.        In 1995 and again in 1997, the President issued a series of three Executive Orders

regulating transactions with Iran pursuant to his authorities under IEEPA. See Executive Orders

13059 (Aug. 19, 1997), 12959 (May 6, 1995), and 12957 (Mar. 15, 1995). Since 1997, the

President has continued the national emergency with respect to Iran and Executive Orders 13059,

12959, and 12957. The most recent continuation of this national emergency was on March 12,

2018. See 83 Fed. Reg. 11393 (Mar. 14, 2018).

       4.        To implement Executive Order 13059, which consolidated and clarified the

earlier two Executive Orders, the U.S. Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”) issued the Iranian Transactions and Sanctions Regulations (“ITSR”) (31

C.F.R. Part 560). Absent permission from OFAC in the form of a license, these regulations

prohibited, among other things:

            a. The exportation, reexportation, sale, or supply, directly or indirectly, from the

                 United States, or by a United States person, wherever located, of any goods,

                                                  2
               technology, or services to Iran or the Government of Iran, including the

               exportation, reexportation, sale, or supply of any goods, technology, or services to

               a person in a third country undertaken with knowledge or reason to know that

               such goods, technology, or services are intended specifically for supply, trans-

               shipment, or reexportation, directly or indirectly, to Iran or the Government of

               Iran (31 C.F.R. § 560.204);

            b. The reexportation from a third country, directly or indirectly, by a person other

               than a United States person, of any goods, technology, or services that have been

               exported from the United States, if: (a) such reexportation is undertaken with

               knowledge or reason to know that the reexportation is intended specifically for

               Iran or the Government of Iran, and (b) the exportation of such goods, technology,

               or services, was subject to export license application requirements under any

               United States regulations (31 C.F.R. § 560.205); and

            c. Any transaction by any United States person or within the United States that

               evades or avoids, or has the purpose of evading or avoiding, or attempts to

               violate, any of the prohibitions contained in the ITSR (31 C.F.R. § 560.203).

       5.      In sum, this statute and these regulations collectively make it a crime to export,

sell, or supply goods to Iran or the Government of Iran, without U.S. government authorization,

or to engage in any transaction to evade or avoid the applicable regulations.

       6.      In addition, the Department of Commerce (DOC), through the U.S. Census

Bureau, required the filing of electronic export information through the Automated Export

System (AES) pursuant to Title 13, United States Code, Section 305 and the Foreign Trade

Regulations (FTR), Title 15, Code of Federal Regulations, Part 30. The purpose of these

                                                 3
requirements was to strengthen the United States government’s ability to prevent the export of

certain items to unauthorized destinations and end users because the AES aids in targeting,

identifying, and when necessary confiscating suspicious or illegal shipments prior to exportation.

With exceptions not relevant to the exports at issue in this Superseding Indictment, electronic

export information (EEI) was required to be filed for the export of commodities valued over

$2500. EEI was required to contain, among other things, the names and addresses of the parties

to the transaction.

       7.      Defendant AIDEN DAVIDSON, a/k/a “Hamed Aliabadi,” is a citizen of Iran and

a naturalized citizen and resident of the United States.

       8.      Golden Gate International, LLC (“Golden Gate”), is a domestic limited liability

company initially registered in November 2013 in the State of New Hampshire. DAVIDSON is

the company’s manager/member and registered agent. According to its certificate of formation,

Golden Gate is involved in the import and export of hydraulic pumps and motors.

       9.      Defendant BABAZADEH TRADING CO., a/k/a “Babazadeh Hydraulic Trading

Group,” is an Iranian company that operates an online resale business based in Tehran, Iran.

       10.     Unindicted Co-conspirator 1 (“UC-1”) is a Turkish freight forwarding company

with a location in Igdir, Turkey.

       11.     At no time relevant to this Indictment did defendant DAVIDSON or Golden Gate

apply, obtain, or possess a license or authorization from OFAC to export or supply goods,

technology, or services, of any description, from the United States to Iran.

                                     Object of the Conspiracy

       12.     The object of the conspiracy was to cause the unlicensed exporting, reexporting,

and sale of goods from the United States to Iran, including the unlicensed exporting, reexporting,

                                                 4
and sale of goods from the United States to persons in third countries undertaken with

knowledge and reason to know that the goods were intended specifically for trans-shipment and

export to Iran through those third countries, in violation of the ITSR. A further object of the

conspiracy was to evade and avoid the ITSR’s prohibitions on unlicensed export and sale to Iran

by (1) falsely identifying the final destination of the goods so as to mislead Customs officials and

others, in violation of the ITSR; and (2) concealing the source of payments for the exported

goods.

                              Manner and Means of the Conspiracy

         The manner and means by which the conspiracy was sought to be accomplished included,

among other things:

         13.    DAVIDSON identified and purchased goods in the United States and elsewhere

for an Iranian business, BABAZADEH TRADING CO., and reported to BABAZADEH

TRADING CO. the specific goods he had purchased and the cost of the items. DAVIDSON also

regularly reported his expenses to BABAZADEH TRADING CO., and kept an account of the

moneys BABAZADEH TRADING CO. owed him.

         14.    DAVIDSON arranged with BABAZADEH TRADING CO. and UC-1 to

periodically export the goods ostensibly to UC-1 in Igdir, Turkey, using a forwarding agent

based in the United States.

         15.    On the shipping documents that accompanied the exported goods and were filed

with customs authorities, DAVIDSON falsely identified the ultimate consignee of the goods as

UC-1 in Turkey, even though he knew that UC-1 served as a front company for BABAZADEH

TRADING CO. and was not the ultimate consignee, and that the exported goods would bypass

UC-1 or be transshipped from UC-1 in Turkey to Iran.

                                                 5
        16.    DAVIDSON concealed his communications with BABAZADEH TRADING CO.

and UC-1 by creating and using multiple email accounts, some of which he used for “regular”

business correspondence with other companies (such as the forwarding agent for the exported

goods), and others of which he used to communicate with BABAZADEH TRADING CO. and

UC-1.

        17.    Between 2013 and 2017, DAVIDSON and Golden Gate received more than $1

million in international wire transfers, ostensibly from UC-1 and other foreign entities. These

wire transfers concealed BABAZADEH TRADING CO.’s identity as the buyer and recipient of

the exported goods, and were used in part by DAVIDSON to purchase additional goods for

shipment to Iran.

                                           The Offense

        18.    Beginning in or about 2013 and continuing through in or about September 2017,

in the District of New Hampshire and elsewhere, the defendants:

                       AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”), and

         BABAZADEH TRADING CO. (a/k/a “Babazadeh Hydraulic Trading Group”),

did willfully conspire with each other, with UC-1, who is not named as a defendant in this

Superseding Indictment, and with other persons known and unknown to the Grand Jury, to

violate the regulations and prohibitions issued under Title 50, Section 1705 of the United States

Code, prohibiting the unlicensed exporting, reexporting, and sale of goods from the United States

to Iran, as set forth in 31 C.F.R. §§ 560.203, 560.204, and 560.205.

        (All in violation of Title 50, United States Code, Section 1705(a) and (c).)




                                                 6
                                            COUNT 2

              [18 U.S.C. § 1956(h) – International Money Laundering Conspiracy]

       19.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       20.     Beginning in or about 2013 and continuing through in or about September 2017,

in the District of New Hampshire and elsewhere, the defendants:

                      AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”), and

         BABAZADEH TRADING CO. (a/k/a “Babazadeh Hydraulic Trading Group”),

did conspire with each other and with UC-1, who is not named as a defendant in this Superseding

Indictment, and with other persons known and unknown to the Grand Jury, to commit

International Money Laundering in violation of Title 18, United States Code, Section

1956(a)(2)(A), namely, to transport, transmit, and transfer, and attempt to transport, transmit, and

transfer funds to a place in the United States from and through a place outside the United States,

with the intent to promote the carrying on of specified unlawful activity, namely, violations of

the International Emergency Economic Powers Act, in violation of Title 50, United States Code,

Section 1705, and Smuggling Goods in violation of Title 18, United States Code, Section 554.

       (All in violation of Title 18, United States Code, Section 1956(h).)

                                            COUNT 3

                       [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       21.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       22.     Between in or about February 2014 and in or about May 2014, in the District of

New Hampshire and elsewhere, the defendant:

                         AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),




                                                 7
did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including hydraulic pumps, electric motors, caterpillar engine, parts of

machinery, and pneumatic tools, and designated with Internal Transaction Number (“ITN”)

X20140310050519, contrary to Title 13, United States Code, Section 305, by falsely identifying

the Ultimate Consignee of the shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                            COUNT 4

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       23.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       24.     Between in or about February 2014 and in or about May 2014, in the District of

New Hampshire and elsewhere, the defendant:

                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including roller pumps, parts of pumps for liquids, hydraulic engines, motors,

and valves, and designated with Internal Transaction Number (“ITN”) X20140314055899,

contrary to Title 13, United States Code, Section 305, by falsely identifying the Ultimate

Consignee of the shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                            COUNT 5

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       25.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       26.     Between in or about August 2014 and in or about September 2014, in the District

of New Hampshire and elsewhere, the defendant:

                                                8
                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including electric motors, parts of machinery, pneumatic engines and motors, and

hydraulic pumps, and designated with Internal Transaction Number (“ITN”) X20140814767209,

contrary to Title 13, United States Code, Section 305, by falsely identifying the Ultimate

Consignee of the shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                            COUNT 6

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       27.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       28.     Between in or about August 2014 and in or about December 2014, in the District

of New Hampshire and elsewhere, the defendant:

                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including parts of machinery, hydraulic pumps, electric motors, and caterpillar

parts, and designated with Internal Transaction Number (“ITN”) X20140905939581, contrary to

Title 13, United States Code, Section 305, by falsely identifying the Ultimate Consignee of the

shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                            COUNT 7

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       29.     The allegations in paragraphs 1-17 of this Indictment are realleged.




                                                9
       30.     Between in or about September 2014 and in or about December 2014, in the

District of New Hampshire and elsewhere, the defendant:

                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including parts of machinery, hydraulic pumps, electric motors, and caterpillar

engine, and designated with Internal Transaction Number (“ITN”) X20140925998128, contrary

to Title 13, United States Code, Section 305, by falsely identifying the Ultimate Consignee of the

shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                           COUNT 8

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       31.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       32.     Between in or about April 2015 and in or about June 2015, in the District of New

Hampshire and elsewhere, the defendant:

                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including parts of machinery, hydraulic pumps, and caterpillar parts, and

designated with Internal Transaction Number (“ITN”) X20150430518194, contrary to Title 13,

United States Code, Section 305, by falsely identifying the Ultimate Consignee of the shipment

as UC-1.

      (In violation of Title 18, United States Code, Section 554.)




                                               10
                                           COUNT 9

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       33.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       34.     Between in or about April 2015 and in or about June 2015, in the District of New

Hampshire and elsewhere, the defendant:

                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including parts of machinery, hydraulic pumps, caterpillar parts, motors, and

valves, and designated with Internal Transaction Number (“ITN”) X20150507880632, contrary

to Title 13, United States Code, Section 305, by falsely identifying the Ultimate Consignee of the

shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                           COUNT 10

                      [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       35.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       36.     Between in or about November 2016 and in or about February 2017, in the

District of New Hampshire and elsewhere, the defendant:

                        AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including motors, pumps, valves, and other items, and designated with Internal

Transaction Number (“ITN”) X20161202732830, contrary to Title 13, United States Code,

Section 305, by falsely identifying the Ultimate Consignee of the shipment as UC-1.

      (In violation of Title 18, United States Code, Section 554.)

                                               11
                                               COUNT 11

                        [18 U.S.C. § 554 – Smuggling Goods from the U.S.]

       37.       The allegations in paragraphs 1-17 of this Indictment are realleged.

       38.       Between in or about April 2017 and in or about August 2017, in the District of

New Hampshire and elsewhere, the defendant:

                          AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly export and send from the United States merchandise, articles, and objects,

namely, goods, including displacement pumps, and designated with ITN X20170503712836,

contrary to Title 13, United States Code, Section 305, by falsely identifying the Ultimate

Consignee of the shipment as Ariyanis Group, Istanbul, Turkey.

      (In violation of Title 18, United States Code, Section 554.)

                                          COUNTS 12 - 21

                   [18 U.S.C. § 1956(a)(2)(A) – International Money Laundering]

       39.       The allegations in paragraphs 1-17 of this Indictment are realleged.

       40.       On or about the dates stated, within the District of New Hampshire and elsewhere,

the defendant:

                          AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

with the intent to promote the carrying on of specified unlawful activity, namely, willfully

exporting and reexporting goods from the United States contrary to laws and regulations,

namely, violations of IEEPA, Title 50, United States Code, Section 1705, and Smuggling Goods

in violation of Title 18, United States Code, Section 554, did transport, transmit, and transfer

funds to a place in the United States, namely, Bank of America Account no. xxx1127, in the




                                                 12
name of Golden Gate International, LLC, Manchester, NH, from and through a place outside the

United States, as set forth below:

       Count           Date                  Amount of Funds

          12           2/28/14               $64,954

          13           4/22/14               $14,000

          14           5/7/14                $19,945.83

          15           6/2/14                $62,974

          16           6/24/14               $64,974

          17           9/3/14                $19,976

          18           12/1/14               $14,976

          19           3/2/15                $29,970

          20           3/25/15               $34,970

          21           2/3/17                $13,910

       (All in violation of Title 18, United States Code, Section 1956(a)(2)(A) and Title 18,
United States Code, Section 2.)

                                             COUNT 22

                [18 U.S.C. § 1425(a) – Unlawful Procurement of Naturalization]

       41.     The allegations in paragraphs 1-17 of this Indictment are realleged.

       42.     On or about December 8, 2015, in the District of New Hampshire, the defendant:

                         AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did knowingly procure and attempt to procure, contrary to law, his own naturalization, by falsely

stating under oath in an Application for Naturalization and to a United States Citizenship and

Immigration Services Officer that he had never committed, assisted in committing, or attempted



                                               13
to commit, a crime or offense for which he was not arrested, and that he did not ship goods to

Iran, when, in truth and in fact, as DAVIDSON well knew, DAVIDSON had shipped goods to

Iran, and had committed the offenses alleged in Counts 1, 2, 3-9 and 12-20 of this Superseding

Indictment and had not been arrested for those offenses.

      (In violation of Title 18, United States Code, Section 1425(a).)


                                                    A TRUE BILL


                                                    /s/ Grand Jury Foreperson
                                                    Grand Jury Foreperson


SCOTT W. MURRAY
United States Attorney


/s/ John S. Davis
John S. Davis
Assistant United States Attorney


Date: January 9, 2019




                                               14
